Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21, 24-42 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 22-23, they are missing from the claims and the claim index (as comparing to the previous claim), therefore it is not clear if they should be presented in the claim for examination. Claim 22 is previously canceled. In addition, the depending claims 24-41 are depending of claim 23, which is now missing from the claims, therefore there is insufficient antecedent basis and proper claim dependency for the claims 24 and the corresponding claims 25-42.
As per claims 24-42, they are rejected based on the dependency of claim 24.
As per claim 28, the claim status identifier is stated as “currently amended”, however nowhere in the claim can be found with any claim amendment, therefore it is not clear what claim limitation has been amended or changed. 
As per claim 35, the claim status identifier is stated as “previously presented”, however the claim has been amended with “pre traffic”, therefore it is not clear if this claim amendment should be included for examination or the claim status identifier should be corrected. 
As per claim 21, it is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as following:
E1) the claim limitation “the process of traffic managing substantially proceeds as follows” in line 34 are indefinite because claim 21 is an apparatus claim and this limitation is a method claim, therefore claim 21 is rejected because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C 112 second paragraph.  
E2)  the claim limitation “the process of traffic managing substantially proceeds as follows” in line 34 are indefinite because the phase “substantially proceeds” is unclear if the claim is really or positive proceeding the claimed limitation. 
 E3)  the claim limitation “a Platoon when not effected” in line 7 are indefinite because it is not clear what it means by “when not effected”.  What is being effected? What kind of effected? Does this effect related to platoon or stream? The Specification of currently application and the related application 12/589793 merely disclosed “Platoon” but not the specific effect. 
E4) the claim limitation “said incoming” in line 12 are indefinite because it is not clear what is said incoming? Does it mean –said incoming vehicle --?
E5) the claim limitation “count them” in line 13 are indefinite because it is not clear what is “them”? Does it mean -- incoming vehicle--?

E7) the claim limitation “ascertain how much vehicles per time on individual basis” in line 16 are indefinite because it is not clear what is “how much vehicles per time on individual basis”?  What is means by “on individual basis”? Where and what is the reference point to determine how much vehicles per time? 
E8) the claim limitation “how dense said platoon is on an added up basis” in line 17 are indefinite because it is not clear what is “is on an added up basis”?  What is means by “on individual basis”? What kind of operation is involved with “is on an added up basis”?
E9) the claim limitation “as said platoon morphs into said pattern” in line 17-18 are indefinite because it is not clear what is “as said platoon morphs into said pattern”?  What kind of operation is involved with “as said platoon morphs into said pattern”?
E10) the claim limitation “density is measured in vehicles per time” in line 18 are indefinite because it is not clear what is “measured in vehicles per time”? Where or what is the reference point to perform the measuring the density of vehicle? Where or what is the reference point the vehicle is measuring?
E11) the claim limitation “SPAT related data” in line 20 are indefinite because it is not clear what is “SPAT related data”? The term “SPAT” is not supported or defined in the claim. 

E13) the claim limitation “SPAT related data” in line 25 are indefinite because it is not clear what is “SPAT related data”? The term “SPAT” is not supported or defined in the claim. 
E13) the claim limitation “as well as be in groups that are also shrinking” in line 33 are indefinite because it is not clear what is “in groups”? Does the “groups” related to vehicles? Vehicles in green phase? Vehicles in red or yellow phase?
E14) the claim limitation “established as complete periods initially” in line 39-40 are indefinite because it is not clear what is “complete periods initially”? How can and what kind of function or structure would be associated or involved with a platoon which is a continuous stream of incoming vehicle to be established as complete periods? What is “periods”?
E15) the claim limitation “said platoon would drive by a static reference point at static reference point at substantially 1 platoon per cycle” in line 40-41 are indefinite because it is not clear what is “substantially 1 platoon per cycle”? How is the driving of platoon operated related to platoon by cycle? Is this platoon by cycle the same cycle measurement with traffic (red, yellow, green) cycle. Are they any difference?
E15) the claim limitation “platoon groups would progress with period beginnings touching period ending just as said red green yellow cycle” in line 43-45 are indefinite because it is not clear what is “with period beginnings touching period ending just as said red green yellow cycle”?

E17) the claim limitation “this grouping” in line 49 are indefinite because it is not clear what is being grouping?
E17) the claim limitation “while driving through said intersection during said green phase” in line 49-50 are indefinite because it is not clear what is driving through said intersection?
E17) the claim limitation “said safety shutoff provides for safe headway margins” in line 52 are indefinite because it is not clear what is “said safety shutoff”? Does it mean –said safety shutoff system--? What is safe headway margins?
E18) the claim limitation “established by pre-setting or programming” in line 52-53 are indefinite because it is not clear what is being established? Does it means either safety shutoff system or safe headway margins is established?
E19) the claim limitation “with the intention of safety for closet encounter” in line 53 are indefinite because it is not clear what is being associated with the intention of safety for closet encounter? Does it means either safety shutoff system or safe headway margins is being with intention of safety for closet encounter or the pre-setting or programming is with the intention of safety for closet encounter?
E19) the claim limitation “and safety for the closest” in line 54 are indefinite because it is not clear what is being associated with safety for the closest? Does it means either safety 
E19) the claim limitation “said closest margins” in line 56. There is insufficient antecedent basis for this limitation in the claim. 
E20) the claim limitation “said closest margins” in line 56 are indefinite because it is not clear what is closest margins? 
E20) the claim limitation “said closest margins are projected out to a first encountered instance” in line 56-57 are indefinite because it is not clear what is closest margins as mentioned above and further lack clarity how is this closest margins being projected out? What kind of operation is involved? What is first encountered instance? How is this first encountered instance or closed margins structurally related to trap?
E21) the claim limitation “said safety shutoff” in line 59 are indefinite because it is not clear what is “said safety shutoff”? Does it mean –said safety shutoff system--?
E22) the claim limitation “if safety following is in the bounds of being safe” in line 59 are indefinite because it is not clear what it means by “if safety following is in the bounds of being safe”? Safety of what?
E22) the claim limitation “if safety following is in the bounds of being unsafe” in line 62-63 are indefinite because it is not clear what it means by “if safety following is in the bounds of being unsafe”? unsafety of what?
E23) the claim limitation “methodology” in line 65 are indefinite because it is not clear what it means by methodology of said safety shutoff system? 

E22) the claim limitation “functions as period based” in line 67 are indefinite because it is not clear what it means by “functions as period based”? What kind of operation would be involved in “period based”? What is period based?
E23) the claim limitation “groupings of vehicle morphs from said platoons to said pattern” in line 68 are indefinite because it is not clear what is “morphs from said platoons to said pattern”?  What kind of operation is involved with “morphs from said platoons to said pattern”?
E24) the claim limitation “incremental jumps” in line 69 are indefinite because it is not clear what is “incremental jumps”?  What kind of operation is involved with “incremental jumps”?
E24) the claim limitation “as the completed group” in line 70 are indefinite because it is not clear what is “completed group”?  What element is associated as completed group? The safety shutoff system, grouping vehicles, platoon or pattern?
E25) the claim limitation “functions in partial period feeding in method” in line 71-72 are indefinite because it is not clear what it means by “functions in partial period”? What kind of operation would be involved in “functions in partial period” and feeding in method?

E27) the claim limitation “receives said traffic management and subsequent subjectivity to said safety shutoff while rest of said period may not be yet affected” in line 72-74 are indefinite because it is not clear what it means by “receives said traffic management and subsequent subjectivity to said safety shutoff while rest of said period may not be yet affected”? Does it means the safety shutoff system receives said traffic management? How does the safety shutoff system capable of receives said traffic management? What is subsequent subjectivity to said safety shutoff ? Does the “said safety shutoff” in reference to safety shutoff system?

As per claims 24-42, they are rejected based on the dependency of claim 21 if assumption claims 24-42 are depending on independent claim 21.
As per claims 24-42, the recited claim limitation is indefinite as follows:
a. the claim limitations as recited are grammatically confusing because theycontain run-on sentence issue, incomplete defining limitation and structure issue,insufficient antecedent basis issue. Hence, the limitations are consider unclear andindefinite.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified.The structure must be organized and correlated in such a manner as to present acomplete opera

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly amended claim subject matter involving with Platoon are not support by the Original Specification as following:
1. said random stream in beginning stages of said traffic managing firstapproaches said traffic signal from substantially far away,
2. said random stream during beginning of said traffic managing is substantiallyin the form of said platoon, wherein said platoon comprises a continuous streamof incoming vehicles that are random, spread out and established as completeperiods initially, wherein said platoons would drive by a static reference point atsubstantially 1 platoon per cycle,3. said random stream in beginning o

The Specification of currently application as well as the associated application 12/589793 merely recited “Platoon” but does not explicitly support the claim limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shankwitz et al. (US 2009/0115638) in view of Yang (US 2006/0155427).
As per claim 21, Shankwitz shows a system comprising: 
a road leading up to an intersection (Fig. 12); 
a traffic signal at said intersection wherein said signal runs through red, yellow, green phase (Para. 89,90,91,92,107),
a random stream of vehicles incoming to said traffic signal wherein said stream is platoon and pattern (Fig. 1 and 12; Para. 112),
a trap, defined as a length of said road approaching said traffic signal where traffic managing substantially takes place (Fig. 1 and 12), 
one or more sensor located up said road from said traffic signal, substantially near location of beginning of said trap, wherein said sensors sense said incoming and count them as said vehicle pass said sensor (Para. 27, 107,95,97,104 wherein the sensor is configured to measure the traffic flow, therefore would have been obviously shown the counting fucntion.  It would be an implementation of choosing from a finite number of identified, predictable solutions.). 
The invention of  Shankwitz does not explicitly mention said phases substantially comprise repeating cycles but this is known in the art the traffic signal run in repeating cycles including red, green and yellow.
             In the analogous art, Yang shows traffic signal comprises repeating cycles (Para. 18,62,63,73,135). 
Therefore, it would have been obvious at the time the invention was made to include the repeating cycles as shown by Yang to the traffic signal as shown by Shankwitz, It would be an 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689